                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                               NO. 5:09-CR-00216-FL-2
                                 5:16-CV-00665-FL


UNITED STATES OF AMERICA                                 DEFENDANT’S REPLY TO

                                                         UNITED STATES’ RESPONSE,
  v.                                                     D. 2330



HYSEN SHERIFI


       Defendant/Petitioner Hysen Sherifi, by and through appointed counsel,

replies to the United States’ Response to the defendant’s motion to vacate under 28

U.S.C. § 2255. Defendant Sherifi concurs that the two convictions under 18

U.S.C. § 924(c ) should be vacated and that the defendant should be re-sentenced.

The defendant respectfully requests that the Court direct the Probation Office to

provide defense counsel information on the other six defendants who have been

sentenced in this prosecution (and any other defendants who have been sentenced

in related prosecutions), schedule a hearing for the defendant’s re-sentencing, and

impose a sentence which is fair and just, considers all of the factors in 18 U.S.C. §

3553(a), and serves the purposes of just punishment, deterrence, protection of the

public, and rehabilitation. In support of his reply, the defendant asserts as follows.




        Case 5:09-cr-00216-FL Document 2335 Filed 03/31/20 Page 1 of 6
                          RELEVANT FACTUAL SUMMARY

      In its well-written and detailed response (D. 2330), the United States

provided a thorough procedural history of the case. On July 22, 2009, an

indictment was returned charging eight individuals with several terrorism-related

crimes. Seven of the eight individuals were eventually arrested and the eighth

individual (Jude Kenan Mohammad) was killed prior to his arrest. Defendants

Daniel Boyd, Zakariya Boyd, and Dylan Boyd pled guilty and testified against

Hysen Sherifi, Mohammad Omar Aly Hassan, and Ziyad Yaghi, whose joint trial

commenced on September 19, 2011. Verdicts were returned on October 13, 2011

and Hysen Sherifi, Mohammad Omar Aly Hassan, and Ziyad Yaghi were

sentenced on January 13, 2012. At his sentencing hearing in 2012, Defendant

Sherifi objected to several factual allegations in the pre-sentence report and the

application of three sentencing enhancements imposed under U.S.S.G. §§

3A1.1(a), 3A1.2(a), and 3A1.4(a). The Court overruled all of Defendant Sherifi’s

objections and imposed a sentence of 540 months imprisonment. Anes Subasic

was later convicted by jury verdict in a separate trial and sentenced by this Court

on August 24, 2012. Lead defendant Daniel Boyd was sentenced on August 24,

2012; Zakariya Boyd and Dylan Boyd were initially sentenced on December 20,

2011 and re-sentenced on October 16, 2012.




        Case 5:09-cr-00216-FL Document 2335 Filed 03/31/20 Page 2 of 6
      The defendant filed a motion to vacate two of his five convictions relating to

firearms in light of United States v. Davis, 139 S. Ct. 2319, 2336 (2019). The

United States has agreed that the Supreme Court’s ruling invalidates the

defendant’s two convictions under 18 U.S.C. § 924( c).

                                  ARGUMENT

      In 18 U.S.C. § 3553(a), Congress listed the factors to be considered in

imposing a sentence of imprisonment and in 18 U.S.C. § 3552(a), Congress

required the preparation of a pre-sentence report prior to sentencing. Fed. R. Crim.

P. 32 sets forth in detail the requirements of a pre-sentence report which the Court

uses when it imposes a sentence. U.S.S.G. § 6A1.1 provides a Policy Statement

from the Sentencing Commission; the commentary to the Policy Statement

provides in pertinent part that


Commentary

A thorough presentence investigation ordinarily is essential in determining the
facts relevant to sentencing. Rule 32(c)(1)(A) permits the judge to dispense
with a presentence report in certain limited circumstances, as when a specific
statute requires or when the court finds sufficient information in the record to
enable it to exercise its statutory sentencing authority meaningfully and
explains its finding on the record.

      The probation officer who prepared the pre-sentence report is no longer

available to provide the Court with her insight and judgment. The two vacated

convictions will significantly alter the defendant’s advisory guideline range. The




        Case 5:09-cr-00216-FL Document 2335 Filed 03/31/20 Page 3 of 6
defendant respectfully requests that the Court direct the Probation Office to

provide defense counsel with information about the sentences imposed on the six

co-defendants and any other individuals who were investigated as part of this

prosecution and later sentenced. Information available from public records

indicates a wide gap in sentences imposed, as follows:

Defendant                                    Sentence Imposed
Daniel Boyd                                  216 months
Dylan Boyd                                   84 months
Zakariya Boyd                                93 months
Mohammad Omar Aly Hassan                     180 months
Anes Subasic                                 360 months
Ziyad Yaghi                                  380 months
Hysen Sherifi                                540 months


      Information about the sentencing enhancements applied to each of the co-

defendants, their respective criminal histories, their respective roles in the offense,

and their respective downward departures and downward variances would be

especially helpful to Defendant Sherifi and may provide the basis for his request

for a downward variance or other legal arguments in support of a mitigated

sentence. This request is reasonable in light of the potential for a downward

variance for Defendant Sherifi and the potential of unwarranted sentencing

disparities. See, for example, United States v. Keller, 3:07cr-61-2 (W.D.N.C.

2011) (unpublished order, copy attached).




        Case 5:09-cr-00216-FL Document 2335 Filed 03/31/20 Page 4 of 6
      Finally, Defendant Sherifi does not concur with the United States’

recommendation to impose a sentence of 540 months and its reliance upon the

“sentencing package” doctrine cited in Dean v. United States, 137 S. Ct. 1170,

1176 (2017).

                                     CONCLUSION

      For the foregoing reasons, the Court should vacate the Defendant’s Section

924( c) convictions, direct the Probation Office to provide information about the

sentences imposed on the six co-defendants in this prosecution and any related

prosecutions, conduct a sentencing hearing, and impose a sentence which is fair

and just.

                         Respectfully submitted this 31st day of March, 2020.

                                      Helen C.T. Smith

                                      s/ Helen C.T. Smith
                                      Helen C.T. Smith
                                      Attorney for Defendant
                                      920 US Highway 64 W #402
                                      Apex, NC 27523
                                      Tel: 423-329-3847
                                      Email: helenctsmith@gmail.com
                                      NC State Bar No. 53533
                                      LR 57.1 Counsel Appointed




        Case 5:09-cr-00216-FL Document 2335 Filed 03/31/20 Page 5 of 6
        Furthermore, by filing this reply, undersigned counsel certifies that a copy of said reply has been

served upon:

        Dennis M. Duffy
        Assistant United States Attorney
        Eastern District of North Carolina
        150 Fayetteville Street, Suite 2100
        Raleigh, NC 27601

by electronically filing the foregoing Notice with the Clerk of the Court on March 31, 2020, using the

CM/ECF system which will send notification of such filing to the above.

        Counsel certifies that she served the defendant by mailing a copy of Notice to him by first class

United States postage prepaid addressed to Hysen Sherifi, Reg. 51768-056, USP Coleman, U.S.

Penitentiary, P.O. Box 1033, Coleman, FL 33521 on March 31, 2020.

                                                 Helen C.T. Smith

                                                 s/ Helen C.T. Smith
                                                 Helen C.T. Smith
                                                 Attorney for Defendant




          Case 5:09-cr-00216-FL Document 2335 Filed 03/31/20 Page 6 of 6
